Citation Nr: 1642753	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling prior to July 13, 2010, 10 percent disabling from July 13, 2010, and 20 percent disabling from March 27, 2015.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, granted service connection for peripheral neuropathy, right lower extremity, and assigned a zero percent evaluation.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014, and a copy of the hearing transcript is of record.

In November 2014 and March 2016, the Board remanded the claim for further development.  The Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

An April 2015 rating decision assigned a 10 percent rating for peripheral neuropathy, right lower extremity from July 13, 2010 and a 20 percent rating from March 27, 2015.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  Prior to July 13, 2010, to March 27, 2015, peripheral neuropathy (sciatic) of the right lower extremity was manifested by mild, but no more, sensory deficit.

2.  From March 27, 2015, peripheral neuropathy of the right lower extremity was manifested by no more than moderate sensory deficit.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2010, to March 27, 2015, the criteria for a rating of 10 percent, but no more, for peripheral neuropathy of the right lower extremity were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8521 (2015).

2.  From March 27, 2015, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of peripheral neuropathy, right lower extremity.  VCAA notice regarding the service connection claim was furnished to the Veteran in February 2009, prior to the initial April 2009 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified treatment records have been obtained.  The Veteran was medically evaluated in March 2009 and March 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in September 2014.  At the hearing, the undersigned discussed the Veteran's complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.3 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

For the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe with marked muscular atrophy. Neuritis of the foregoing affected nerves is evaluated as incomplete and complete paralysis of the respective nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8520, 8620.

For the external popliteal nerve, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent rating requires moderate incomplete paralysis.  For a 30 percent disability evaluation, there must be moderately severe incomplete paralysis.  A 40 percent rating requires complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of the toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.  However, in rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

III.  Analysis

The Veteran asserts that higher ratings are warranted for peripheral neuropathy of the right lower extremity.  

In April 2009, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a noncompensable rating under Diagnostic Code 7913-8521 effective October 7, 2008.  Following the Veteran's timely notice of disagreement with the noncompensable rating, a March 2011 Statement of the Case evaluated the Veteran's peripheral neuropathy of the right lower extremity was evaluated under DC 8521 for paralysis of the external popliteal nerve.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Given that there is a diagnosis of paralysis of the sciatic nerve, it is more appropriate to rate the peripheral neuropathy of the right lower extremity under Diagnostic Code 8520.

Turning to the evidence of record, a June 2008 private treatment note indicated that the Veteran presented with a chief complaint of peripheral neuropathy.  He reported numbness and burning over the medial aspect of the knee.  It started in the big toe and pain came up the leg.  Physical examination revealed decreased sensation to the distal medial thigh.  The examiner assessed peripheral neuropathy, and prescribed medication.

On March 2009 VA examination, the Veteran reported calf pain at rest and persistent coldness of the extremities.  On physical examination, motor function was within normal limits.  Sensory examination showed decreased sensation to light touch of the left lower extremity.  Reflexes were normal.  There was no specific peripheral nerve identified as the Veteran presented with sensory nerves in a stocking distribution pattern; but the peripheral nerve examination revealed neuralgia.  The examiner diagnosed neuropathy in the lower extremities.

In a March 2009 statement, the Veteran reported that peripheral neuropathy of the lower extremities had been clinically established by his treating physician who prescribed medication in an effort to address the numbness and burning.

A July 13, 2010 VA primary care note indicated that the Veteran complained of "tingling" to right hand and neuropathy to left leg.  A diabetes mellitus foot examination and monofilament sensory examination were both normal.

An April 2011 VA primary care note indicated that the Veteran presented with complaint of burning sensation to right lower extremity.  He requested a topical cream to help with burning sensation.  Discomfort was at a 4 out of 10 on pain scale, and increased at night time to 8 out of 10.

A May 2011 VA nutrition note indicated that the Veteran had a burning sensation in both legs.  He was taking Gabapentin per his prescription.  The Veteran reported that he did not know what to do with the burning sensation.  He could not sleep with sheets on at night.

A June 2011 VA treatment record noted that the Veteran presented for neuropathy.  Physical examination of the foot revealed normal appearance, normal reflexes, and normal senses.  

In a May 2012 statement, the Veteran stated that he had continuing tingling, numbness, and burning in his right leg, which is the same as his left leg.  He noted that he was in recepit of 10 percent disability for the left leg and believed that his right leg should be rated as 10 percent disabling as well.

A May 2013 VA primary care note indicated that the Veteran complained of burning feet at a level of 3 to 4 out of 10.  Examination of the extremities revealed decreased (1+) dorsal pulses.

A July 2013 podiatry consultation indicated that the Veteran complained of burning and tingling in digits bilaterally.  Neurological examination revealed partial insensate bilateral with diminished sensation greatest along the distal 1/3 of foot bilateral.

February 2014 VA treatment record indicated that sensory examination revealed decreased sensation in right foot.

During the September 2014 Board hearing, the Veteran reported that over the years, his right leg has gotten just as bad as his left leg (which is evaluated as 10 percent disabling).  He has the same amount of numbness in each of the upper thighs; he can hardly wear shorts because the shorts rubbing against his legs hurts.  The numbness in his toes and bottom of his feet are just as bad as the other leg.

On March 27, 2015 VA examination, the Veteran reported that he had increased numbness and tingling to the lower legs over the last 18 months.  He stated that the sensation to both his feet has decreased to almost none, and he had more hair loss to the lower legs.  He took Gabapentin, 300 milligrams per day.  Symptoms included severe paresthesias and/or dysesthesias and numbness.  Prior to retirement, the Veteran noted that he lost less than 1 week a year due to his lower extremity neuropathy.  His neuropathy made it difficult for him to stand or sit more than 30 minutes.

On physical examination, muscle strength and reflexes were normal.  Sensation was decreased in the upper anterior thigh and the thigh/knee, and absent in the lower leg/ankle and foot/toes.  The examiner noted trophic changes attributable to peripheral neuropathy, including loss of bilateral lower extremity hair and smooth shiny skin in the lower extremities.  Regarding the feet, there was no paralysis of the soles, no impaired flexion, and no weakened adduction.  The Veteran had good flexion of the toes.  The examiner found that the Veteran had moderate incomplete paralysis of the right sciatic nerve.

Based on the foregoing, the Board finds that a 10 percent evaluation is warranted for the entire time period on appeal prior to March 27, 2015.  The aforementioned evidence reflects that the disability has been manifested by numbness, burning, pain, coldness, and decreased sensation.  The Board recognizes that the evidence during this time period has varied; however, given that these complaints have remained primarily the same throughout this time period, the Board finds that a 10 percent rating is warranted prior to July 13, 2010.

However, the Board also finds that the manifestations of the Veteran's peripheral neuropathy of the right lower extremity cannot be considered moderate during this time period, since motor, sensory, and reflex examinations have largely yielded normal findings with only sensory deficit noted.  There have been no consistent motor or reflex deficits noted across examinations.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  While the Veteran claimed an increase in symptoms for the past 18 months when seen in March 2015, outpatient clinic records do not reflect a spike in symptoms during the months prior to the March 2015 VA examination.  

Additionally, the Board finds that a rating in excess of 20 percent is not warranted  from March 27, 2015.  The manifestations of the Veteran's peripheral neuropathy of the right lower extremity cannot be considered moderately severe, since muscle strength and reflexes were normal on examination in March 2015.  The involvement was mostly sensory and did not warrant more than a 20 percent rating.  See 38 C.F.R. § 4.124a (When involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.)  Moreover, the March 2015 VA examiner opined that the Veteran's peripheral neuropathy of the right lower extremity was only moderate.  

The Board has also considered whether additional "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for additional staged disability ratings in connection with the Veteran's peripheral neuropathy of the right lower extremity.

For the reasons articulated, the preponderance of the evidence is against the claims for a rating higher than 10 percent prior to March 27, 2015 and higher than 20 percent thereafter for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 5107 (b).

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  While the Veteran may feel that a higher rating is warranted, the medical reports and examinations are more probative.

The Board has also considered the provisions under 38 C.F.R. § 3.321 (b) (1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's peripheral neuropathy is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b) (1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's peripheral neuropathy presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code; however, the Veteran's peripheral neuropathy is not productive of the manifestations required for a higher disability rating.  As such, it cannot be said that the available schedular ratings for the Veteran's peripheral neuropathy are inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his peripheral neuropathy.

Further, no other disabilities for which service connection is in effect are before the Board and neither he nor his representative has sought collective extraschedular consideration. The rating criteria are therefore adequate to evaluate his disability, and referral for consideration of an extraschedular rating is not warranted.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected peripheral neuropathy of the right lower extremity, under the provisions of 38 C.F.R. § 3.321 (b) (1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, although the Veteran has submitted evidence as to his peripheral neuropathy symptomatology and made assertions of entitlement to higher disability ratings, he has not claimed and the record does not suggest that he is unemployable due solely to the peripheral neuropathy of the right lower extremity.  Thus, the question of entitlement to a TDIU due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  No further discussion of a TDIU is necessary as to this issue.



ORDER

A 10 percent rating for peripheral neuropathy, right lower extremity, but no higher, is for the period prior to July 13, 2010 to March 27, 2015 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A rating in excess of 20 percent rating for peripheral neuropathy, right lower extremity from March 27, 2015, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


